EXECUTION COPY AMENDMENT AND WAIVER TO AMENDED AND RESTATED CERTIFICATE PURCHASE AGREEMENT THIS AMENDMENT AND WAIVER TO AMENDED AND RESTATED CERTIFICATE PURCHASE AGREEMENT (this "Amendment") dated as of October 23, 2007, is entered into among Navistar Financial Securities Corporation (the "Seller"), Navistar Financial Corporation ("Servicer"), Kitty Hawk Funding Corporation, ("KHFC"), as a Conduit Purchaser, Liberty Street Funding LLC (f/k/a Liberty Street Funding Corp. "LibertyStreet"), as a Conduit Purchaser, The Bank of Nova Scotia ("BNS"), as a Managing Agent and a Committed Purchaser, and Bank of America, National Association ("Bank ofAmerica"), as a Managing Agent, the Administrative Agent and a Committed Purchaser. RECITALS A.The Seller, the Servicer, KHFC, Liberty Street, BNS and Bank of America are parties to that certain Amended and Restated Certificate Purchase Agreement, dated as of December 27, 2004 (as amended, supplemented or otherwise modified through the date hereof, the "Agreement"). B.Such parties desire to amend the Agreement as hereafter set forth. C.Prior to giving effect to the amendment to Section 7A.01(c) of the Agreement set forth in
